Citation Nr: 1044147	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  95-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral bone spurs.

3.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis, to include a hiatal hernia and gastroesophageal reflux 
with history of a gallstone, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served from February 1972 to September 1993 and 
retired with over twenty-one years of active military service.  
He served in the Southwest Asia theater of operations.  

This appeal arises to the Board of Veterans' Appeals (Board) from 
January 1994 and later-issued rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana.  In pertinent part of a January 1994 decision, the RO 
granted service connection and a 10 percent rating for hepatitis 
B and granted service connection and a noncompensable rating for 
gallstones.  The Veteran appealed for a higher hepatitis B 
rating.  This appeal also arises from a September 1995-issued 
rating decision that in pertinent part denied service connection 
for a hiatal hernia and gastro esophageal reflux.  

In a July 1998-issued rating decision, the RO combined the 
service-connected gallstone and hepatitis B disabilities under 
Diagnostic Code 7345 and continued a 10 percent rating.

In a February 2000 hearing officer decision, the RO granted 
service connection for hiatal hernia with gastro esophageal 
reflux and then combined these two disabilities with hepatitis B 
and gallstones and continued a single 10 percent rating under 
Diagnostic Code 7345.  Because of overlapping symptoms, the 
appeal for an initial rating greater than 10 percent for 
hepatitis B includes an appeal for a higher initial rating for 
gallstones, hiatal hernia, and gastro esophageal reflux. 

This appeal also arises from January and February 2003-issued RO 
rating decisions that denied service connection for bilateral pes 
planus with bilateral calcaneal bone spurs.  

The Veteran testified before RO hearing officers in May 1996, 
October 1999, and December 2002.  The Board remanded the claims 
in December 2003, June 2007, and March 2010.  

Entitlement to service connection for bilateral pes planus and 
for bilateral bone spurs is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis B has been manifested throughout the appeal period 
by an enlarged liver, fatigue, anxiety, and gastrointestinal 
disturbances, and a need for diet restrictions and diet 
supplements.  

2.  During the appeal period, loss of body weight is not shown.  

3.  Hiatal hernia has been manifested throughout the appeal 
period by persistent recurring epigastric distress, heartburn, 
and substernal pains, but no dysphagia, pyrosis, or arm or 
shoulder pain.  

4.  Gastro esophageal reflux disease (hereinafter: GERD) 
manifestations entirely overlap with hiatal hernia. 

5.  Gallstones appearing during the appeal period are manifested 
by colic or abdominal pain.  

6.  The severity of hepatitis B, hiatal hernia, GERD, and 
gallstones does not warrant elevation to the next higher rating.  

7.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for hepatitis B 
with hiatal hernia, GERD, and gallstones, are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 
38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7345 (effective prior 
to May 1, 2001), §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.112, 4.114, 
Diagnostic Codes 7314, 7315, 7345, 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  With respect to the issued decided herein, 
all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The claimant challenges the initial evaluation assigned following 
the grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The unfavorable 
decision that is the basis of this appeal had been decided and 
appealed prior to the enactment of the current section 5103(a) 
requirements in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial decision, VA did not err in 
not providing such notice.  Rather, the claimant has the right to 
a content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The case has been thrice 
remanded for further notice and development.  A supplemental 
statement of the case was issued in 2010.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has obtained Service Treatment Reports (STRs) and VA 
and private outpatient treatment records.  Hearings were 
provided.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Rating for Hepatitis B with Hiatal Hernia, GERD, and 
Gallstones

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

This disability, represented by a hepatitis B infection, hiatal 
hernia, GERD, and gallstones, has been rated 10 percent disabling 
for the entire appeal period under Diagnostic Code 7345.  During 
the appeal period, the rating criteria for hepatitis were 
revised.  

The former version of Diagnostic Code 7345 provides that healed, 
non-symptomatic infectious hepatitis warrants a noncompensable 
evaluation.  A 10 percent evaluation requires demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation requires minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree and 
frequency than that required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic measures.  
A 60 percent evaluation requires moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent evaluation is 
warranted with marked liver damage, manifested by liver function 
tests, and marked gastrointestinal symptoms or with episodes of 
several weeks' duration, aggregating three or more a year, 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to July 
2, 2001).  

The revised version of Diagnostic Code 7345 provides a 100 
percent rating for chronic liver disease without cirrhosis where 
there is near constant debilitating symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).

A 60 percent rating for chronic liver disease without cirrhosis 
requires daily fatigue, malaise and anorexia with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks, during the past twelve- month period, but not 
occurring constantly.  Id.

A 40 percent rating for chronic liver disease without cirrhosis 
requires daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12-
month period.  Id.

A 20 percent rating for chronic liver disease without cirrhosis 
requires daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12-
month period.  Id.

A 10 percent rating for chronic liver disease without cirrhosis 
requires intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12- month period.  Id.

Note (2) under DC 7345 defines an "incapacitating episode" as "a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician."  Further, the term 
"substantial weight loss" means a loss of greater than 20 percent 
of the individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer (see 38 C.F.R. § 4.112 
(2010).  Finally, Note (3) provides that hepatitis B infection 
must be confirmed by serologic testing in order to evaluate it 
under DC 7345.

According to an October 1993 VA general medical compensation 
examination report, the examiner noted a history of hepatitis B 
and a history of an enlarged liver.  (See claims files, Vol 1).  
Serology had been done in May 1993.  A May 1993 private 
ultrasound detected gallstones.  The Veteran had no specific 
complaint of symptoms during the examination.  The digestive 
system appeared to be normal.  The relevant diagnoses were 
history of hepatitis B and enlarged liver and history of 
gallstones. 

A May 1994 VA alimentary appendages compensation examination 
report reflects that the Veteran reported feeling "run down."  
He reported 10 pounds of weight loss in the last 5 weeks.  The 
diagnosis was simply history of hepatitis B.  

A May 1994 VA Persian Gulf Registry examination report reflects 
that the Veteran had no relevant complaint and that the physician 
found no relevant abnormality.

A May 1995 VA upper gastrointestinal series (hereinafter: UGI) 
showed a small hiatal hernia with possible inflammatory changes 
at the duodenal bulb.  The relevant impressions were small hiatal 
hernia, gastro esophageal reflux, and an abnormality at the 
duodenal bulb that should be explored.  

A May 1995 VA hepatic ultrasound showed findings compatible with 
gallstone, but otherwise, the examination was "less than 
satisfactory" due to body habitus and overshadowing bowel gas.  

A June 1995 VA follow-up letter addressing the May 1994 VA 
Persian Gulf Registry examination report notes that the serology 
was positive for both hepatitis B antibodies and hepatitis C 
antibodies.  

In May 1996, the Veteran testified before an RO hearing officer 
that he currently used prescription supplemental iron tablets for 
hepatitis.  He testified that he also had fatigue and 
gastrointestinal problems.  The worst problem was fatigue.  He 
testified that he currently worked at Chrysler in Kokomo doing 
assembly work and lifting objects weighing up to 30 pounds.  He 
felt run-down after 5 hours on his work shift.  

An August 1996 VA out-patient treatment report notes 7 pounds of 
body weight loss within three months.  Anxiety and depression 
were also mentioned in August 1996.  Weight loss seemed due to 
loss of appetite, according to the report.  The Veteran reported 
fatigue also.  A February 1998 report also mentions fatigue. 

According to a September 1997 VA alimentary appendages 
compensation examination report, the Veteran reported feeling 
easily fatigued and tired (see claims files, Vol 2).  He also 
reported heartburn and bloating.  He denied weight loss in the 
recent year.  The report notes that November 1996 serology showed 
hepatitis B signs.  The examiner expressed doubt that liver 
disease caused the Veteran's fatigue.  

An April 1999 VA out-patient treatment report notes that the 
Veteran was on a diet to lose excess weight.

In October 1999, the Veteran testified before an RO hearing 
officer that he had continuous indigestion and frequent fatigue. 

In a May 2000 substantive appeal, the Veteran reported that he 
took daily nutrition supplements and still suffered from 
indigestion.  He reported fatigue.

In December 2002, the Veteran testified before an RO hearing 
officer that he currently was trying to lose weight, but 
unsuccessfully (see claims files, Vol 3).  In May 2004, he 
reported that he had chronic fatigue, restricted diet, 
indigestion, heartburn, loss of appetite, and stomach aches.  He 
reported that his hiatal hernia precluded lifting anything heavy. 

A September 2004 VA liver and gall bladder compensation 
examination report reflects a complaint of twice-a-month 
vomiting, significant fatigue, and depression.  Serology was 
negative for any current hepatitis.  No diagnosis was offered.  A 
September 2004 VA hiatal hernia compensation examination report 
reflects a complaint of daily heartburn.  The Veteran reported 
vomiting twice per month and occasional nausea.  His weight was 
stable.  The diagnosis portion of the report mentions that a UGI 
showed GERD and small, sliding hiatal hernia with "moderate" 
functional impairment.  The September 2004 VA UGI report adds 
that mild esophagitis was also shown and that thickening of rugal 
folds suggested gastritis or peptic ulcer disease.  Follow-up was 
recommended. 

VA followed-up in November 2004 (see claims files, Vol 4).  
Increased gas, bloating, and heartburn were reported.  The 
diagnoses were GERD, abnormal UGI series, and "other diagnosis 
per history."

In October 2005, a diagnosis of obesity was given by VA.  

In April 2006, the Veteran reported loss of appetite, 
indigestion, heartburn, and abdominal pains.  He reported that a 
hiatal hernia restricted his ability to lift overhead.

In March 2010, the Board remanded the case for issuance of a 
supplemental statement of the case, which was issued in September 
2010.  

From the above-recited facts, it appears that hepatitis B 
residuals have been manifested throughout the appeal period by an 
enlarged liver with fatigue.  Anxiety was mentioned in August 
1996.  Gastrointestinal disturbances are shown occasionally.  
Dietary restrictions and diet supplements are also necessary.  

The former version of Diagnostic Code 7345 calls for a 30 percent 
rating where minimal liver damage and other mild manifestations 
are shown.  Because the rating schedule elsewhere uses the term 
"cirrhosis," the Board infers that if liver cirrhosis were 
necessary for a 30 percent rating under Diagnostic Code 7345, 
then VA would have required that cirrhosis be shown.  Thus, 
cirrhosis is not necessary in order for "liver damage" to be 
found.  The 100 percent criteria for Diagnostic Code 7345 sets 
forth that "marked liver damage" is shown by liver function 
tests.  In this case, the liver function tests are not markedly 
abnormal.  Thus, if there is liver damage, it is certainly not 
"marked" liver damage.  

Because of the enlarged liver, fatigue, anxiety, and 
gastrointestinal symptoms shown, hepatitis B more nearly 
approximates the criteria of a 30 percent schedular rating under 
the former rating criteria.  A higher, 60 percent rating under 
the former rating criteria are not more nearly approximated 
because moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression are 
not shown.  A rating higher than 30 percent under the revised 
rating criteria cannot be achieved because daily fatigue, 
malaise, and anorexia, with minor weight loss and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four weeks, 
but less than six weeks, during the past 12-month period, is not 
more nearly approximated.  

Turning to Diagnostic Code 7346, a rating for hiatal hernia must 
be considered.  During the rating period, these rating criteria 
have not been revised, although a definition of "material weight 
loss" was added in May 2001.  Because weight loss is not shown 
(rather, weight gain has been a problem), further consideration 
of the former and revised weight loss criteria are not necessary.  

Under Diagnostic Code 7346, a 60 percent rating for hiatal hernia 
requires pain, vomiting, material weight loss, and hemetemasis or 
melena with moderate anemia; or, other symptoms productive of 
severe impairment of health.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, all of which is productive of a considerable 
impairment of health.  A 10 percent evaluation is warranted for a 
hiatal hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is required 
for that evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2010).  

The hiatal hernia has been manifested throughout the appeal 
period by persistent recurring epigastric distress (nausea with 
vomiting) heartburn, and substernal pains, but no dysphagia, 
pyrosis, or arm or shoulder pain.  A September 2004 UGI report 
specifically mentions that the hiatal hernia caused "moderate" 
functional impairment.  Thus, the criteria of a 30 percent, and 
no higher, rating are more nearly approximated for hiatal hernia.  

Turning to GERD, this disease has no diagnostic code and is often 
rated as hiatal hernia, due to heartburn (reflux) sensations.  
Because GERD symptoms overlap with hiatal hernia, it need not be 
discussed separately. 

Turning to gallstones, this disability is rated under Diagnostic 
Code 7315, as cholelithiasis, chronic.  In turn, Diagnostic Code 
7315 refers the rater to Diagnostic Code 7314, cholecystitis, 
chronic.  Under Diagnostic Code 7314, a 30 percent rating is 
warranted for chronic cholecystitis where it is severe, with 
frequent attacks of gall bladder colic (colic is acute abdominal 
pain; characteristically, intermittent visceral pain with 
fluctuations corresponding to smooth muscle peristalsis, 
Dorland's Illustrated Medical Dictionary 351 (28th ed. 1994)).  A 
10 percent rating is warranted for moderate chronic 
cholecystitis, manifested by gall bladder dyspepsia, confirmed by 
X-ray technique, and with infrequent attacks (not over three per 
year) of gall bladder colic, with or without jaundice.  Mild 
cholecystitis warrants a zero percent rating.  38 C.F.R. § 4.114, 
Diagnostic Codes 7314, 7315 (2010).  These rating criteria have 
not changed during the appeal period.  

A May 1993 ultrasound detected gallstones prior to retirement 
from active military service.  A May 1995 ultrasound detected 
gallstones.  Frequent colic, or abdominal pain, has been shown 
repeatedly.  Comparing these manifestations to the rating 
criteria, it appears that a 30 percent rating for gallstones is 
more nearly approximated under Diagnostic Code 7314.  

Because of overlapping symptoms, 38 C.F.R. § 4.114 (2010) forbids 
assigning more than one rating under Diagnostic Codes 7301-7329, 
7331, 7342, and 7345 to 7348.  § 4.114 states, "A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation."  That subsection offers no 
further guidance on what level of severity warrants an elevation 
to the next higher rating.  The facts above show that a 30 
percent rating could be assigned under Diagnostic Code 7345 for 
hepatitis B, or under Diagnostic Code 7346 for hiatal hernia or 
GERD, or under Diagnostic Code 7314 for gallstones.  No 
disability appears to be dominant.  The severity does not appear 
to warrant elevation to the next higher rating.  The Board will 
therefore arbitrarily choose Diagnostic Code 7346, hiatal hernia 
with GERD, as the predominant disability and assign a higher, 30 
percent rating, for the entire appeal period.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim.  A 
higher, 30 percent initial rating will therefore be granted.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran has not 
claimed that the disabilities rated above have precluded 
employment.  The rating criteria reasonably describe the 
disability level and symptomatology.  The disabilities have not 
been shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); See also VAOPGCPREC. 6-96. 


ORDER

An initial 30 percent rating for hepatitis B with hiatal hernia, 
GERD, and gallstones, is granted for the entire appeal period, 
subject to the laws and regulations governing payment of monetary 
benefits.


REMAND

Service connection for bilateral pes planus and service 
connection for bilateral (heel) bone spurs must be remanded for 
clarification.  

In Reonal v. Brown, 5 Vet. 	App. 458, 461 (1993), the Court 
stressed that a medical opinion based upon an inaccurate factual 
premise has no probative value.  In March 2010, the Board 
remanded the claims for a medical opinion addressing the etiology 
of bilateral pes planus and bilateral (heel) bone spurs (see 
claims files, Vol 5).  In April 2010, a VA physician examined the 
Veteran's feet and then dissociated the current bilateral pes 
planus and calcaneal spurs from active military service.  
Unfortunately, the physician based the opinion on incorrect 
facts.  

The rational offered for the negative medical opinion includes 
the following findings: (1) that "No profile was issued" for 
the feet during active service; and, (2) that "the Veteran had 
no foot complaints (other than ingrown toenail) while in the 
AF." 

In stark contrast to the VA physician's notations, the STRs 
reflect that the Veteran reported left calcaneous pain and 
tenderness in September 1985.  Another September 1985 report 
notes three weeks of left heel pains with soft tissue injury of 
left foot and treatment with Motrin.  In June 1986, an examiner 
noted posterior left heel pain for 6 months and Achilles 
tendinitis.  Later in June 1986, left heel pain was again 
reported.  In July 1986 a two-week no-running profile was ordered 
due to foot pain.  Another such profile was ordered in August 
1986 with a notation of Achilles tendonitis.  

While it is true that the periodic and pre-retirement examination 
reports during active service showed no foot disability, it 
cannot be said that the STRs are entirely silent for foot 
injuries.  Thus, the April 2020 VA examination report must be 
returned to the examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the April 2010 VA examining physician 
for an addendum.  The physician is asked to 
do the following:

I.  Note a review of the claims files 
and of the several notations of foot-
related complaints in the STRs.  These 
foot-related complaints during active 
service include: left calcaneous pain 
and tenderness in September 1985; a 
September 1985 report of three weeks 
of left heel pains with soft tissue 
injury of left foot and treatment with 
Motrin; a June 1986 report of 
posterior left heel pain for 6 months 
and Achilles tendinitis; a June 1986 
report of left heel pain; a July 1986 
two-week no-running profile due to 
foot pain; and, an August 1986 no 
running profile with a notation of 
Achilles tendonitis.  

II.  Address whether it is at least as 
likely as not (50 percent or greater 
probability) that pes planus and/or 
calcaneal spurs are result of active 
military service.  

III.  Offer a rationale for any 
opinion expressed.  If the question 
cannot be answered, the audiologist 
should state the reason.  The Veteran 
may be reexamined if necessary.  If 
the specified physician is 
unavailable, a qualified substitute 
may be used.  

2.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for examination (if an examination is 
scheduled), without good cause, could have adverse consequences 
on the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


